COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH


                                   NO. 2-10-143-CV


IN THE INTEREST OF K.A.V.
AND C.-S.A.V., CHILDREN

                                         ------------

             FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                         ------------

                           MEMORANDUM OPINION 1

                                         ------------

       Appellant A.L.V. attempts to appeal from the trial court’s default judgment

signed March 15, 2010. Because an appeal from a case in which termination of

parental rights is an issue is accelerated, 2 Appellant’s notice of appeal was due April

5, 2010.3 But Appellant did not file his notice of appeal until May 6, 2010, which was

untimely. 4

       On May 12, 2010, we notified Appellant that his appeal was subject to


       1
            See Tex. R. App. P. 47.4.
       2
            See Tex. Fam. Code Ann. § 109.002(a) (Vernon 2009).
       3
            See Tex. R. App. P. 26.1(b), 28.1(b).
       4
            See Tex. R. App. P. 26.1(b).
dismissal for want of jurisdiction unless, by May 24, 2010, he filed a response

showing grounds for continuing the appeal. 5 Appellant’s response indicates that “[a]t

this point of time, [he] would rather not pursue any legal matters involving [his]

children.”

       Accordingly, we dismiss this appeal and Appellant’s pending motion for want

of jurisdiction. 6



                                                           PER CURIAM

PANEL: DAUPHINOT, GARDNER, and W ALKER, JJ.

DELIVERED: June 10, 2010




       5
            See Tex. R. App. P. 42.3(a).
       6
            See Tex. R. App. P. 42.3(a), 43.2(f).

                                            2